Opinion oe the Court by
Judge Peters:
By the terms of the contract of copartnership, appellee was to advance $3,000 of capital to be invested in tobacco, to be purchased and put up by appellant, and the profits were to be divided equally, if any were realized, nothing to be charged for the use of the capital advanced by the one, nor for the services rendered by the other. These terms were not changed by any express agreement after the parties had determined to borrow the money, and make a much larger investment in the venture, and unless there is a special agreement that one partner shall be paid' for services rendered the firm, he will not be allowed for such services, as the presumption is that the partners look to the profits for their compensation.
Lashbrook v. Lee, 8 Dana, 214-15.
Upon these principles the accounts between the parties were settled, in which no error is perceived.
Wherefore, the judgment is affirmed.